DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/20/2022, 8/5/2022, 5/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea without significantly more. The claim(s) recite(s) a plurality of abstract ideas that may be included in the mental process grouping: “defining … jetting locations,” “determining a maximum velocity,” “defining an error distance,” “setting a maximum value,” “choosing a subset of the potential jetting locations,” and “determining … the subset of nozzles.” These judicial exceptions are not integrated into a practical application because the subset of nozzles, which appear to be the end result of the method, are not used in any meaningful step and/or limitation that might link the abstract idea to a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitation of “providing a first control signal comprising a sequence of actuation events” is a well-understood, routine, and conventional process in the art of controls.
Dependent claim 4 further includes the step of “providing a second control signal” for the purpose of jetting drops “according to the image data.”  Because this control signal fails to incorporate the determined subset of nozzles, or otherwise link the recited abstract ideas to the formation of drops, this claim also fails to add significantly more than the judicial exception.
Dependent claim 8 further includes the step of “providing a synchronization element,” which is also a well-understood, routine, and convention process in the inkjet art, as recognized within the instant specification.
	Further regarding the system claims 9-10, it has been held that simply implementing an abstract idea on a physical machine, namely a computer, is not a patentable application of that principle.  In these system claims, the mere addition of nozzles and a processor only generally link the use of the claimed judicial exception to a particular technological environment or field of use.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 9:
These claims present steps for controlling a system that requires provision of “a first control signal comprising a sequence of actuation events” (see lines 16-23 of claim 1).  However, this sequence of actuation events appears to be defined based on forms of circular logic, as described below.
The actuation events are provided at “a regular interval being chosen so that the maximum distance between consecutive potential jetting locations for all nozzles is limited to twice the maximum value for the error distance in the actual jetting location, wherein the maximum distance is the interval multiplied by the maximum velocity” (see lines 19-23 of claim 1).  In other words: the interval depends on the maximum distance; the maximum distance depends on the actual jetting locations (via the maximum value for the error distance); and the maximum distance depends on the interval.
	If the maximum distance is defined as “the interval multiplied by the maximum velocity,” how can the interval be chosen according to the maximum distance?  This is a form of circular logic.
Moreover, the maximum distance is claimed to be limited according to the maximum value for error distance.  However, the maximum value for error distance depends on distances between target jetting locations as compared to actual jetting locations (see lines 11-13 of claim 1), whereas the actual jetting locations appear to be a subset of potential jetting locations that are chosen to be within the maximum value for the error distance (see lines 24-27 of claim 1).  In other words, the actual jetting locations are chosen according to the maximum value for the error distance, but the maximum value for the error distance depends on the actual jetting locations.  This is another form of circular logic.
	Because each of these claims present forms of circular logic in providing the first control signal, it would be impossible for an artisan to determine how to interpret the scope for the limitation of “providing a first control signal comprising a sequence of actuation events.”
Regarding claims 2-8 and 10:
	These claims fail to remedy the deficiencies of their respective independent claims, and thus also fail to meet the requirements of this statute.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vanheusden et al. (US 2006/0158470 A1) disclose a method of controlling a system to compensate for variations in substrate height by adjusting a timing of printing signals from a nominal frequency to an increased frequency, and adjusting the print data accordingly (Fig. 24).
Yamasaki (US 2012/0274683 A1) disclose a method of controlling a system in which the spraying frequency (to provide “potential jetting locations”) is increased at portions of an object having an inclined angle for the purpose of equalizing a printing density by making intervals between ink droplets equal to each other throughout the entire object (paragraphs 182-183).
Uroz Soria et al. (US 2019/0270306 A1) disclose a method of controlling a system in the timing of drop ejection is adjusted according to a pre-measured height profile of an object to be printed (paragraph 38).  The timing of drop ejection is adjusted for each respective nozzle (paragraph 25).

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/            Primary Examiner, Art Unit 2853